FILED
                            NOT FOR PUBLICATION                             JUL 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



WILLIAM C. THOMPSON,                             No. 11-73535

               Petitioner - Appellant,           Tax Ct. No. 11905-11L

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       William C. Thompson appeals pro se from the Tax Court’s decision

dismissing his appeal concerning tax years 1993-2004 and 2006 for lack of subject

matter jurisdiction. We have jurisdiction under 26 U.S.C. § 7482(a). We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and, therefore, denies Thompson’s request. See Fed. R.
App. P. 34(a)(2).
de novo. Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We affirm.

      The Tax Court properly determined that it lacked jurisdiction because no

notice of determination was issued for the tax years in question. See 26 U.S.C.

§§ 6320(c), 6330(d)(1) (conferring jurisdiction to the Tax Court for review of a

levy or lien notice only after the IRS issues a determination based upon a collection

due process hearing concerning the taxable period to which the unpaid tax relates);

Gorospe, 451 F.3d at 968 (Tax Court’s subject matter jurisdiction is statutorily

limited by Title 26 of the United States Code).

      Thompson’s contentions concerning 26 U.S.C. § 7122 are unpersuasive.

      AFFIRMED.




                                          2                                   11-73535